In a proceeding pursuant to article 4 of the Family Court Act for an upward modification of support, petitioner appeals from so much of an order of the Family Court, Suffolk County, dated January 24, 1975, and made after a hearing, as (1) denied her application, (2) ordered that the arrears (fixed at $2,300) be paid at the rate of $10 per week, beginning March 7, 1975, (3) granted her a counsel fee of $150 and (4) failed to hold respondent in contempt. Order modified, on the facts, by (1) increasing the amount to be paid on account of arrears to $20 per week, retroactive to March 7, 1975, and (2) increasing the counsel fee to $300. As so modified, order affirmed insofar as appealed from, without costs. The record on this appeal supports the conclusion that respondent can afford to diminish the arrears at the rate of $20 per week. We find the fair and reasonable value of the services rendered by petitioner’s counsel to be $300. The refusal to punish respondent for contempt for a willful failure to make support payments did not *551constitute an abuse of discretion on the facts of this case. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.